Citation Nr: 0120483	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  95-35 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to disability compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151, for injuries to the 
lower back and right leg claimed as the result of Department 
of Veterans Affairs (VA) medical treatment on August 22, 
1991. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1953, and from August 1954 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the VA 
Denver, Colorado, Regional Office (RO), which denied the 
veteran's claim for disability compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for disability claimed 
to have been incurred at a VA medical facility in August 
1991.

A Travel Board Hearing was held on March 3, 1997, in Denver, 
Colorado, before the undersigned, who is a Member of the 
Board and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the veteran sustained injuries to 
the lower back and right leg as the result of VA medical 
treatment received on August 22, 1991.


CONCLUSION OF LAW

Entitlement to disability compensation benefits under 38 
U.S.C.A. § 1151 for injuries to the lower back and right leg 
claimed as the result of VA medical treatment on August 22, 
1991, is not warranted.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.358, 3.800 (1994 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's duty to assist:

Initially, it is noted that VA generally has a duty to assist 
in the development of facts relating to claims for VA 
benefits.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the present 
case, and based on the explanation set forth in the following 
paragraph, the Board finds that VA's duties have been 
fulfilled to the extent necessary.

Essentially, there is no issue as to the substantial 
completeness of the veteran's application for disability 
compensation benefits under 38 U.S.C.A. § 1151.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5102).  The veteran has 
been notified of the information necessary to substantiate 
his claim in the discussion contained in the August 1995 
Statement of the Case, and in the Supplemental Statements of 
the Case that were issued in November 1998, January 1999, and 
April 2000.  Also, by letter dated in March 2001, the RO 
notified the veteran of the provisions of the VCAA, explained 
VA's re-defined duty to assist and notify claimants, and 
specifically notified the veteran of the evidence that the RO 
has associated with the files in conjunction with his claim, 
and of the evidence that the veteran needed to submit, in 
order to substantiate his claim for VA benefits under § 1151.  
The veteran was then afforded a 60-day period to submit any 
such additional evidence, but the record shows that the 
veteran answered, in an undated statement that presumably was 
made part of the record sometime after March 2001, that he 
felt that he had submitted all the evidence necessary to 
proceed with [the Board's appellate review of] his claim.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 U.S.C. § 5103).

Regarding VA's compliance with VA's re-defined duty to assist 
and notify, it is also noted that there is no indication in 
the record, nor has the veteran claimed, that there are 
additional potentially relevant and available records that 
the RO has not yet requested.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)).  Also, as indicated earlier, the 
veteran requested a Travel Board Hearing, and that hearing 
was scheduled, and conducted, in March 1997.  Thus, the Board 
is satisfied that all relevant facts have been properly 
developed and that VA has met its initial statutory duty to 
assist the veteran in developing all evidence necessary for 
an equitable disposition of his claim.

Background:

A review of the record reveals that, on August 22, 1991, the 
veteran reported for a medical appointment at the Tumor 
Clinic of the Denver, Colorado, VA Medical Center, for a 
check-up of the residuals of an excised adenocarcinoma of the 
colon, for which the veteran is not service-connected.  (It 
is noted that some documents in the files, produced after the 
incident in question, refer to August 23, 1991, as the date 
on which the incident occurred, but the private medical 
records that reflect the emergency medical treatment that was 
furnished to the veteran very soon after the alleged assault 
occurred, to which reference will be made two paragraphs 
below, indicate that the correct date was August 22, 1991.  
Therefore, that date has been used in this decision as the 
actual date of the incident in question.)  

The record also shows that, after almost two hours had 
elapsed after his scheduled appointment time, the veteran 
approached the nurse station and complained, became agitated, 
and a verbal altercation ensued between him, a nurse, and a 
VA physician, who summoned the security guards.  The incident 
somewhat escalated to the point to which, according to the 
veteran, one of the security guards assaulted him, causing 
the veteran to break a glass window with a part of his body.  
(It is noted that there are several documents of record 
containing different versions of this incident.  However, for 
purposes of the present claim for § 1151 benefits, the 
account hereby set forth, which essentially sums up the 
veteran's contentions on appeal, suffices.)

According to a private medical record reflecting an emergency 
room visit on the above date, the veteran had been assaulted 
an hour and fifteen minutes earlier at the Denver, Colorado, 
VA Medical Center, and was now complaining of pain in several 
areas of his musculoskeletal system, with no loss of 
consciousness, headaches, changes in vision, or lacerations.  
On examination, adduction of the left shoulder was decreased, 
secondary to pain, and there was an abrasion on the left arm 
below the elbow, but the left hip was not lacerated and there 
was no evidence of fracture in the ribs or shoulder 
dislocation.  X-Rays were noted to be "not medically 
indicated," but were nevertheless obtained "for legal 
reasons."  The X-Rays were interpreted as negative, and the 
diagnoses were listed as contusions on the left chest and 
shoulder.

In February 1992, the veteran filed a civil action in the 
United States District Court of the District of Colorado, 
seeking damages from the injuries allegedly sustained as the 
result of the August 1991 incident.  Evidence was submitted 
by both parties, some supporting the veteran's version of the 
August 22, 1991, incident, and some denying that there had 
been any evidence of "patient abuse" from VA.  It is also 
noted that the evidence that has been associated with the 
files (which may or may not have been part of this civil 
litigation) includes a May 1992 private medical record 
according to which the veteran "dates the onset of [his 
lower back symptoms of 10-month duration] to an altercation 
he had with jail guards when he was serving out a sentence ... 
[and w]as apparently struck on the back."

In July 1993, the parties settled the veteran's civil action, 
in the amount of $5,000, to be paid to the veteran by the 
U.S. Government.  In part, the Stipulation for Compromise 
Settlement that was signed by both parties stated as follows:

... The defendant shall pay to plaintiffs 
the sum of $5000.00 which shall be in 
full settlement and satisfaction of any 
and all claims and demands, of whatever 
nature that plaintiffs had, have or may 
hereafter acquire against the defendant 
and any of its agencies, agents, 
servants, employees, or instrumentalities 
on account of the incidents or 
circumstances giving rise to the above-
entitled action and more particularly set 
forth in the pleadings filed herein.

... Plaintiffs hereby agree to accept the 
aforesaid sum of $5000.00 in full 
settlement and satisfaction of any and 
all claims and demands, of whatever 
nature, that plaintiffs or their heirs, 
executors, administrators, or assigns, 
jointly and severally, had, have, or may 
hereafter acquire against the defendant ... 
.

... The payment of the above-stated sum 
shall constitute a complete release and 
bar of any and all causes of action, 
claims, liens, rights or subrogated 
interests, known or unknown to 
plaintiffs, by reason of, or arising from 
the events, circumstances or incidents 
giving rise to this lawsuit.

... This agreement shall not constitute an 
admission of liability or fault on the 
part of the defendant, or on the part of 
any of its agencies, agents, servants, 
employees, or instrumentalities.

In December 1994, the veteran filed his current claim for 
benefits under the provisions of 38 U.S.C.A. § 1151, "due to 
injuries received at [the] Denver VAMC to my back and leg 
(right) on [the] 22nd or 23rd [of] Aug[ust 19]91."  The RO 
denied the claim in the June 1995 rating decision, after 
finding that there was no evidence of injury sustained as the 
result of VA medical treatment and accordingly concluding 
that the veteran was not entitled to the benefit sought under 
§ 1151.  On appeal, the veteran testified at the above 
mentioned travel board hearing of March 1997, at which time 
he restated his contentions of record to the effect that he 
was assaulted by VA guards in August 1991 and that he 
therefore felt that he was entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the resulting injuries 
to his lower back and right leg.

Analysis:

With regard to 38 U.S.C.A. § 1151, the Board initially notes 
that that provision has been amended since December 1994, 
when the veteran filed his claim for benefits. However, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  Claims filed prior to October 1, 1997, 
as the current claim, are to be adjudicated under the law as 
it existed previously.  See VAOPGCPREC 40-97.  The version of 
§ 1151 in effect when the veteran filed his claim provided, 
in pertinent part:

Where any veteran shall have suffered an 
injury . . . as the result of 
hospitalization, medical or surgical 
treatment . . . and such injury . . . 
results in additional disability to . . . 
such veteran, disability . . . 
compensation . . . shall be awarded in 
the same manner as if such disability . . 
. were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 CFR 3.800(a) 
(1994) ("Where disease, injury . . . occurs as a result of 
having submitted to an examination, medical or surgical 
treatment . . . and not the result of [the veteran']s own 
willful misconduct, disability . . . compensation . . . will 
be awarded for such disease, injury . . . as if such 
condition were service connected."); see also 38 C.F.R. § 
3.358 (1994).

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the United 
States Court of Veterans Appeals (currently known as the 
United States Court of Appeals for Veterans Claims), stated 
as follows:

When the statutory phrase "having 
submitted to an examination" is 
"construed in connection with every 
other part or section so as to produce a 
harmonious whole," we conclude that any 
injury or aggravation of an injury, in 
order to be compensable under § 1151, 
must have resulted from the examination 
itself, not from the process of reporting 
for the examination. The statute does not 
address disabilities that are merely 
coincidental with the receipt of VA 
treatment or which are a result of 
actions by the claimant, i.e., applying 
for or seeking hospitalization, 
treatment, or examination. 

This construction of the statute is 
consistent with the legislative history.  
Originally, only those persons who 
suffered an injury or the aggravation of 
an existing injury as the result of 
"training, hospitalization, or medical 
or surgical treatment" by the VA were 
eligible to be compensated as though the 
injury or aggravation resulted from 
military service.

...

Thus, the legislative history can be read 
as reinforcing the conclusion that 
compensation under 38 U.S.C.A. § 1151 is 
to be awarded for an increase in 
disability that is the result of action 
by the VA, and not from a coincidental 
event. 

In Brown v. Gardner, 513 U.S. 115, 119 (1994), the United 
States Supreme Court stated that the phrase "as the result 
of" in section 1151 "is naturally read simply to impose the 
requirement of a causal connection between the 'injury' or 
'aggravation of an injury' and 'hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation.' "  The requirement that injury occur "as 
the result of" hospitalization thus imposes, at a minimum, a 
requirement of a causal connection between the VA medical 
treatment and the injury.  Accordingly, 38 U.S.C.A. § 1151 
does not cover injuries which were merely incurred during, or 
coincident with, VA medical treatment and/or hospitalization 
but not as a result of VA medical treatment and/or 
hospitalization.

VA's General Counsel held, in VAOPGCPREC 7-97, that 
"[c]ompensation under 38 U.S.C. § 1151 for injuries suffered 
'as the result of . . . hospitalization' is not limited to 
injuries resulting from the provision of hospital care and 
treatment, but may encompass injuries resulting from risks 
created by any circumstances or incidents of 
hospitalization."  The analysis requires that one 
"identify, to the extent possible, the specific cause of the 
incident causing the injury, and . . . determine whether that 
cause is attributable to the circumstances or conditions of 
the hospitalization [or medical treatment]."  Id. "[T]he 
question whether an injury resulted from hospitalization is 
essentially an issue of fact to be determined by the 
factfinder upon consideration of all pertinent 
circumstances."  Id.

More recently, however, the General Counsel clarified, in 
VAOPGCPREC 01-99, that "[t]he plain language of section 1151 
does not cover injuries which were merely incurred during or 
coincident with treatment but not 'as a result of' 
treatment."  VAOPGCPREC 01-99 defined the term "treatment" 
in 38 U.S.C.A. § 1151 "as 'the institution of measures or 
the giving of remedies designed to cure a disease,' ... or 'the 
management and care of a patient for the purpose of combating 
disease or disorder.'  (citing Stedman's Medical Dictionary 
1320 (3rd ed. 1972) and Dorland's Illustrated Medical 
Dictionary 1736 (28th ed. 1994)).  It was further stated in 
this opinion the following:

The fact that a sexual assault occurs 
coincident with the administration of 
medical or surgical treatment or is 
committed by a treating physician does 
not provide a basis for compensation 
under the plain language of 38 U.S.C. 
§ 1151.  Notwithstanding the proximity in 
time and place to medical or surgical 
treatment, a sexual  assault would 
ordinarily be an independent and 
intervening event which does not itself 
constitute medical or surgical treatment.  
We note, however, that, if the particular 
actions or procedures which are alleged 
to have constituted an assault are 
otherwise within the ordinary meaning of 
the term "medical or surgical 
treatment," then compensation may be 
paid under section 1151 for disability 
caused by such actions or procedures, 
even though the claimant has 
characterized those actions as an 
assault.  Accordingly, it may be 
necessary to make a factual determination 
in a particular case as to whether the 
actions claimed to have caused disability 
may reasonably be considered part of the 
"treatment" designed to combat a 
disease or disorder, or whether they were 
independent actions which were merely 
coincidental with such treatment.

VAOPGCPREC 01-99 at 2-3.

In the above opinion, it was further explained that the 
history of § 1151 indicates that its purpose was to provide 
compensation for disability resulting from procedures 
employed by VA for purposes of treating a disease or injury.  
Its history suggested, according to this opinion, that

in authorizing compensation for 
disability due to "medical or surgical 
treatment," Congress had in mind the 
unintended effects of medical and 
surgical procedures administered as 
treatment for a service-connected 
disability.  There is no indication in 
the language or history of ... section 1151 
that Congress intended those provisions 
to provide a remedy for an occurrence 
such as an intentional tort committed by 
a VA employee, where such action would 
not ordinarily be considered part of the 
treatment of the veteran's injury or 
disease.  (Emphasis added.) 

VAOPGCPREC 01-99 at 4.

It was also clarified in the above 1999 opinion that 
VAOPGCPREC 7-97 had been limited to the plain meaning of the 
term "hospitalization," which was noted to ordinarily be 
understood to encompass, in addition to medical services, 
other custodial aspects of maintaining an individual in an 
hospital.  In contrast, it was noted that the term "medical 
or surgical treatment" unambiguously referred only to 
medical or surgical procedures and remedies administered to 
combat disease or injury and could not be construed to 
encompass other circumstances which occur coincident with the 
provision of treatment but which do not themselves constitute 
medical or surgical treatment.  It was thus concluded as 
follows:

[W]e conclude that section 1151 
authorizes compensation only for 
disability resulting from treatment or 
examination itself and not for disability 
incurred during or coincident with 
treatment or examination but due to an 
intervening cause.  A sexual assault, or 
other intentional tort committed by a VA 
employee, generally may not be considered 
part of "treatment" or an 
"examination" within the meaning of 
38 U.S.C. § 1151, but would constitute an 
independent and intervening occurrence.  
Remedies for such intentional torts are 
beyond the scope of VA's authority under 
section 1151, which, as relevant here, 
authorizes compensation only for 
disability resulting from the medical or 
surgical treatment administered or 
examination conducted by VA.  (Emphasis 
added.)

VAOPGCPREC 01-99 at 9.

As noted from the earlier discussion of the factual 
background of this case, the present case does not involve 
actual hospitalization or medical treatment, but, rather, the 
alleged commission of an intentional tort against the veteran 
by VA non-physician agents, which was coincidental with the 
veteran's having reported to a VA medical facility for 
medical treatment.

Based on the plain meaning of the statute and its 
implementing regulations, and their interpretation both by 
the above mentioned courts and by VA's Office of the General 
Counsel, it is clear that the incident that the veteran 
claims as entitling him to benefits under § 1151 does not 
fall within the ordinary meaning of the term "medical or 
surgical treatment" because it clearly was not part of the 
actual VA medical treatment for which the veteran was 
reporting, and which the veteran did not receive, on August 
22, 1991, but constituted an independent and intervening 
event.  The fact that the incident of August 22, 1991, 
occurred coincidentally with the veteran's reporting to 
receive VA medical treatment does not provide a basis for 
compensation under the plain language of 38 U.S.C.A. § 1151.  
Moreover, as indicated earlier, remedies for such intentional 
torts are beyond the scope of VA's authority under section 
1151, and the veteran has already filed suit, and has settled 
with the U.S. Government, for said intentional tort.

Turning back to the specific criteria required for a grant of 
benefits under the provisions of § 1151, the Board finds, in 
view of the above, that it is not shown that the veteran 
sustained injuries to the lower back and right leg as the 
result of VA medical treatment received on August 22, 1991.  
Therefore, the Board concludes that entitlement to benefits 
under the provisions of § 1151 is not warranted.  
Accordingly, the claim has failed, and the appeal must be 
denied.


ORDER

Entitlement to disability compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151, for injuries to the 
lower back and right leg claimed as the result of VA medical 
treatment on August 22, 1991, is denied. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

